                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IN RE EX PARTE APPLICATION OF                  Case No. 19-mc-80168-DMR
                                            M&S LLC,
                                   8
                                                         Plaintiff,                        ORDER GRANTING EX PARTE
                                   9                                                       APPLICATION FOR ORDER TO
                                                  v.                                       OBTAIN DISCOVERY FOR USE IN
                                  10                                                       FOREIGN PROCEEDINGS
                                            M&S LLC,
                                  11                                                       Re: Dkt. No. 1
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Applicant M&S LLC (“M&S”), a limited liability company organized and existing under

                                  14   the laws of Japan, filed this ex parte application seeking permission to issue a subpoena pursuant

                                  15   to 28 U.S.C. § 1782 for use of subsequent discovery in foreign proceedings. [Docket No. 1

                                  16   (Appl.).] The court has considered the papers and relevant legal authority and grants the

                                  17   application in part and denies it in part.

                                  18   I.      BACKGROUND
                                  19           M&S filed this application seeking discovery in aid of foreign proceedings that it intends

                                  20   to initiate to challenge a 2018 article that it contends is defamatory. M&S is a Japanese company

                                  21   that manages a private equity fund in Tokyo, Japan. [Docket No. 3 (Sakuramachi Decl., June 19,

                                  22   2019) ¶¶ 1, 4.] On June 30, 2018, anonymous author(s) posted an article on a blog accusing M&S

                                  23   of having committed fraud. Id. at ¶ 4, Exs. A (Japanese-language article), B (English translation).

                                  24   The article also included a personal photograph of M&S’s founder, Masahiro Naito, that was

                                  25   posted without his permission. Sakuramachi Decl. ¶ 4; Ex. B at 5. M&S maintains that such an

                                  26   article “constitute[s] defamation and unlawful business interference against M&S under Japanese

                                  27

                                  28
                                   1   law.”1 Sakuramachi Decl. ¶ 5. Lawyers of M&S contacted the anonymous author(s) of the

                                   2   article, notifying them of potential prosecution against them if they did not stop publishing

                                   3   defamatory statements. Sakuramachi Decl., Ex. B at 6.

                                   4          The article was posted on a blog entitled “Breaking local news,” which is hosted on a

                                   5   platform operated by Cloudflare, Inc. (“Cloudflare”). Sakuramachi Decl. ¶¶ 4, 6. Cloudflare is a

                                   6   Delaware corporation headquartered in San Francisco, California. Id. at ¶ 6.

                                   7          M&S filed this application seeking leave to issue a subpoena to Cloudflare for documents

                                   8   related to identifying the anonymous author(s) of the defamatory article for use in an anticipated

                                   9   lawsuit against the author(s) in Japan. [Docket No. 4 at ECF pp. 3-7 (Proposed Subpoena).]

                                  10   M&S requests all documents identifying the user(s) of the account, webhosts of the blog, access

                                  11   logs, and documents identifying the members joined to the account from the date the account was

                                  12   created to the date of production in response to this subpoena. Id.
Northern District of California
 United States District Court




                                  13   II.    II. LEGAL STANDARD
                                  14          Applicants seek discovery pursuant to 28 U.S.C. § 1782, which states as follows:

                                  15                  The district court of the district in which a person resides or is found
                                                      may order him to give his testimony or statement or to produce a
                                  16                  document or other thing for use in a proceeding in a foreign or
                                                      international tribunal, including criminal investigations conducted
                                  17                  before formal accusation. The order may be made . . . upon the
                                                      application of any interested person and may direct that the testimony
                                  18                  or statement be given, or the document or other thing be produced,
                                                      before a person appointed by the court . . . . To the extent that the
                                  19                  order does not prescribe otherwise, the testimony or statement shall
                                                      be taken, and the document or other thing produced, in accordance
                                  20                  with the Federal Rules of Civil Procedure.
                                  21   28 U.S.C. § 1782(a). The purpose of Section 1782 is “to provide federal-court assistance in the

                                  22   gathering of evidence for use in a foreign tribunal.” Intel Corp. v. Advanced Micro Devices, Inc.,

                                  23   542 U.S. 241, 247 (2004); see also Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84

                                  24   (2d Cir. 2004) (noting that Section 1782 has the “twin aims” of “providing efficient means of

                                  25   assistance to participants in international litigation in our federal courts and encouraging foreign

                                  26
                                  27   1
                                         Although M&S submitted an English translation of the allegedly defamatory article, it did not
                                  28   identify for the court the specific statements that it contends are actionable for defamation.
                                       However, M&S contends that the article contains statements accusing M&S of fraud.
                                                                                           2
                                   1   countries by example to provide similar means of assistance to our courts”) (citation and

                                   2   quotations omitted).

                                   3          A district court is authorized to grant a Section 1782 application where (1) the person from

                                   4   whom the discovery is sought resides or is found in the district of the district court to which the

                                   5   application is made, (2) the discovery is for use in a proceeding before a “foreign or international

                                   6   tribunal,” and (3) the application is made by the foreign or international tribunal or “any interested

                                   7   person.” 28 U.S.C. § 1782(a); see also Intel, 542 U.S. at 246-47; In re Republic of Ecuador, No.

                                   8   C-10-80255-CRB (EMC), 2010 WL 3702427, *2 (N.D. Cal. Sept. 15, 2010).

                                   9          “However, simply because a court has the authority under § 1782 to grant an application

                                  10   does not mean that it is required to do so.” In re Republic of Ecuador, 2010 WL 3702427, at *2

                                  11   (citing Intel, 542 U.S. at 264). The Supreme Court has identified several discretionary factors that

                                  12   a court should take into consideration in ruling on a Section 1782 request: (1) whether the “person
Northern District of California
 United States District Court




                                  13   from whom discovery is sought is a participant in the foreign proceeding”; (2) “the nature of the

                                  14   foreign tribunal, the character of the proceedings underway abroad, and the receptivity of the

                                  15   foreign government or the court or agency abroad to U.S. federal court judicial assistance”; (3)

                                  16   whether the request “conceals an attempt to circumvent foreign proof-gathering restrictions or

                                  17   other policies of a foreign country or the United States”; and (4) whether the request is “unduly

                                  18   intrusive or burdensome.” Intel, 542 U.S. at 264-65.

                                  19   III.   DISCUSSION
                                  20          A.      Authority to Issue Subpoena
                                  21          The court has reviewed M&S’s request and determines that the statutory requirements of

                                  22   Section 1782 have been satisfied. First, M&S has established that Cloudflare’s headquarters are in

                                  23   San Francisco, California, which is located in this district. Sakuramachi Decl. ¶ 6. Second, the

                                  24   requested discovery is for use in a lawsuit that M&S is preparing to file in Japan against the

                                  25   anonymous author(s) of the article. It is of no import that M&S has not yet filed suit, as “Section

                                  26   1782(a) does not limit the provision of judicial assistance to ‘pending’ adjudicative proceedings.”

                                  27   Intel, 542 U.S. at 259 (rejecting view “that § 1782 comes into play only when adjudicative

                                  28   proceedings are ‘pending’ or ‘imminent;’” they need only be “within reasonable contemplation.”).
                                                                                         3
                                   1   Finally, the court concludes that M&S qualifies as an “interested” party, since it plans to initiate

                                   2   litigation abroad.

                                   3          B.      Discretionary Factors
                                   4          Having concluded that it has the authority to issue the subpoena, the court turns to the

                                   5   question of whether the discretionary factors identified by the Supreme Court weigh in favor of or

                                   6   against the issuance of the subpoena.

                                   7          With respect to the first discretionary factor, the Supreme Court has indicated that when

                                   8   the party from whom discovery is sought is not a participant in the foreign proceeding, the first

                                   9   factor weighs in favor of granting the application. See Intel, 542 U.S. at 264. As the Court

                                  10   explained:
                                                      [W]hen the person from whom discovery is sought is a participant in
                                  11                  the foreign proceeding . . . , the need for § 1782(a) aid generally is not
                                                      as apparent as it ordinarily is when evidence is sought from a
                                  12                  nonparticipant in the matter arising abroad. A foreign tribunal has
Northern District of California
 United States District Court




                                                      jurisdiction over those appearing before it and can itself order them to
                                  13                  produce evidence. In contrast, nonparticipants in the foreign
                                                      proceeding may be outside the foreign tribunal’s jurisdictional reach;
                                  14                  hence, their evidence, available in the United States, may be
                                                      unobtainable absent § 1782(a) aid.
                                  15
                                       Id. (internal quotations and citations omitted). Here, Cloudflare will not be a party to the
                                  16
                                       anticipated foreign proceedings in Japan. Sakuramachi Decl. ¶ 8. M&S’s stated goal is to identify
                                  17
                                       the anonymous author(s) to bring a lawsuit alleging defamation. Id. at ¶ 5. This factor weighs in
                                  18
                                       favor of the court granting the moving party leave to issue the subpoena.
                                  19
                                              As to the second factor, the nature and receptivity of the foreign tribunal, M&S asserts that
                                  20
                                       there is no indication that Japanese courts would not be willing to consider the information sought
                                  21
                                       by the requested discovery. M&S also cites cases in which courts have granted Section 1782
                                  22
                                       discovery for use in Japanese courts. See, e.g., Marubeni Am. Corp. v. LBA Y.K., 335 Fed. Appx.
                                  23
                                       95, 97-98 (2d Cir. N.Y. 2009); In re Application of LG Elecs. Deutschland GMBH, No.
                                  24
                                       12cv1197–LAB (MDD), 2012 WL 1836283, at *3 (S.D. Cal. May 21, 2012). With respect to the
                                  25
                                       third discretionary factor, there is nothing to suggest that M&S is attempting to circumvent foreign
                                  26
                                       proof-gathering restrictions. Therefore, this factor weighs in favor of granting M&S’s request.
                                  27
                                              The fourth factor examines whether the requested discovery is “unduly intrusive or
                                  28
                                                                                          4
                                   1   burdensome.” Intel, 542 U.S. at 265. “Requests are unduly intrusive and burdensome where they

                                   2   are not narrowly tailored, request confidential information and appear to be a broad ‘fishing

                                   3   expedition’ for irrelevant information.” In re Ex Parte Application of Qualcomm Inc., 162 F.

                                   4   Supp. 3d 1029, 1043 (N.D. Cal. 2016). Here, the subpoena requests documents identifying the

                                   5   user(s) of the account and webhosts of the blog, access logs, and documents identifying the

                                   6   members joined to the account, from the date the account was created to the date of production in

                                   7   response to the subpoena. This discovery is appropriately tailored to documents identifying the

                                   8   anonymous author(s)of the article. However, Request for Production (“RFP”) No. 3 is overbroad

                                   9   as to time. RFP No. 3 requests access logs for the account at issue, as follows:

                                  10                  All DOCUMENTS showing all access logs (including dates, times,
                                                      IP addresses, access types) for the ACCOUNT from the date the
                                  11                  ACCOUNT was created to the date of production in response to this
                                                      subpoena, including access logs for each login (namely, login history
                                  12                  of the ACCOUNT).
Northern District of California
 United States District Court




                                  13   Proposed Subpoena. According to Taku Inoue, an attorney for M&S in Japan, M&S seeks access

                                  14   logs pertaining to the account in order to request information identifying the anonymous author(s)

                                  15   from his or her internet service provider. [Docket No. 2 (Inoue Decl., June 24, 2019) ¶ 7.]

                                  16   However, M&S has not shown the relevance of access logs going back to the date the account was

                                  17   created, which may be long before the offending article was posted, given that RFP Nos. 1 and 4

                                  18   each seek user and member information dating back to the date the account was created. The

                                  19   anonymous author(s) published the article on June 30, 2018. The court finds that it is appropriate

                                  20   to limit RFP No. 3 to January 1, 2018 to the date of production in response to the subpoena. This

                                  21   time period, which starts six months before the article was published, is appropriately narrowly

                                  22   tailored.

                                  23           These findings do not preclude Cloudflare from contesting the subpoena as narrowed

                                  24   above. The Ninth Circuit has held that applications for subpoenas pursuant to Section 1782 may

                                  25   be filed ex parte because witnesses “can . . . raise[ ] objections and exercise[ ] their due process

                                  26   rights by motions to quash the subpoenas.” In re Letters Rogatory from Tokyo Dist., 539 F.2d

                                  27   1216, 1219 (9th Cir. 1976). Given the nature of the information sought by the subpoena, the court

                                  28   also finds that the subpoena should contain a mechanism by which the affected individuals, i.e.,
                                                                                          5
                                   1   the owner(s) and user(s) of the account, may contest the disclosure of their personal identifying

                                   2   information pursuant to the subpoena. Accordingly, Cloudflare shall serve a copy of the subpoena

                                   3   and a copy of this order on all owner(s) and user(s) of the account within 30 days of the date of

                                   4   service on Cloudflare. Cloudflare may serve any such individuals using any reasonable means,

                                   5   including written notice sent to the individual(s) last known address, transmitted either by first-

                                   6   class mail or via overnight service.

                                   7          Cloudflare and each owner and user of the account shall have 30 calendar days from the

                                   8   date of service upon him, her, or it to file any motions in this court to contest the subpoena. If the

                                   9   30-day period lapses without an owner and/or user of the account contesting the subpoena,

                                  10   Cloudflare shall have 10 days to produce to M&S the information responsive to the subpoena with

                                  11   respect to that owner and/or user.

                                  12   IV.    IV. CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons, the court grants in part M&S’s application. M&S may serve a

                                  14   finalized version of its subpoena attached to the proposed order, but must narrow the timeframe

                                  15   for RFP No. 3 as discussed above. Cloudflare and each owner and user of the account shall be

                                  16   permitted to contest the subpoena in accordance with the procedure set forth above. M&S must

                                  17   serve a copy of this order on Cloudflare at the same time as the subpoena.
                                                                                                               ISTRIC
                                  18                                                                      TES D      TC
                                              IT IS SO ORDERED.
                                                                                                        TA
                                                                                                                               O
                                  19
                                                                                                    S




                                                                                                                                U
                                                                                                  ED




                                                                                                                                 RT
                                       Dated: August 19, 2019                                                          DERED
                                                                                              UNIT




                                  20
                                                                                                               O OR
                                                                                                       IT IS S
                                                                                         ______________________________________
                                  21
                                                                                                                                       R NIA


                                                                                                       Donna M. Ryu
                                  22                                                                                    Ryu
                                                                                                                     M.Judge
                                                                                               United States Magistrate
                                                                                               NO




                                                                                                               on     na
                                                                                                        Judge D
                                                                                                                                       FO




                                  23
                                                                                                RT




                                                                                                                                   LI




                                                                                                       ER
                                                                                                  H




                                                                                                                               A




                                  24                                                                                               C
                                                                                                            N                 OF
                                                                                                                D IS T IC T
                                  25                                                                                  R
                                  26
                                  27

                                  28
                                                                                          6
